Exhibit 10.10

 



EXTENSION NOTICE

 

 

Date: July 20, 2015

 

 

Signature Bank

261 Madison Avenue,

New York, New York 10016

Attention: Cliff Broder, Group Director and Senior Vice President

Fax: (646) 822-1359

 

Dear Mr. Broder:

 

In accordance with the terms of paragraph 2(b) of the Escrow Deposit Agreement
dated June 9, 2015, by and among Realco International, Inc. (the "Company"),
Signature Bank (the "Escrow Agent") and [__________] ("Placement Agent"), the
Company and Placement Agent hereby notifies the Escrow Agent that the
Termination Date has been extended to August 17, 2015, the Final Termination
Date.

 

 

 

 

[remainder of page intentionally blank]

 

 

 

 

 

 1 

 

 

Very truly yours,

 

Realco International, Inc.

 

By: /s/ Jay M. Lasky                   

Name: Jay M. Lasky

Title: CEO

 

[___________]

 

By:                                 

Name:

Title:

 

 

[Signature Page to Realco Escrow Extension Notice]

 

 

 

 

 

 

 



 2 

